

114 HR 6064 IH: Partnerships for the Future Act of 2016
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6064IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to establish a competitive pilot program for STEM education or
			 career training programs.
	
 1.Short titleThis Act may be cited as the Partnerships for the Future Act of 2016. 2.Community college and industry partnerships STEM pilot grant program (a)EstablishmentThe Secretary of Labor shall establish a competitive grant pilot program to award grants to eligible entities for the purpose of developing, offering, improving, or providing STEM education or career training programs for workers.
			(b)Eligible entity
 (1)In generalFor purposes of this Act, an eligible entity means one of the following in partnership with employers or an association of employers: (A)A junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1085(f))).
 (B)A postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))).
 (C)A 4-year public institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that offers two-year degrees, will use funds provided under this section for activities at the certificate and associate degree levels, and is not reasonably close, as determined by the Secretary of Labor, to a community college.
 (D)A tribal college or university (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (E)At the discretion of the Secretary of Labor, a private, not-for-profit, 2-year institution of higher education in Puerto Rico, Guam, the United States Virgin Islands, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (F)A consortium of any of the entities described in subparagraphs (A) through (E). (2)Additional partnershipsAn eligible entity described in paragraph (1) may partner with any of the following:
 (A)An adult education provider or institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (B)A community-based organization, a nonprofit organization, or other public or private entity with a demonstrated record of successfully meeting student and family needs.
 (C)A joint labor-management partnership. (D)Any other organization that the Secretary of Labor considers appropriate.
 (3)Workforce development boardAny such partnership shall collaborate with, and may include, the State board or local board. (c)ApplicationAn eligible entity seeking a grant under this section shall submit a grant proposal to the Secretary of Labor at such time and containing such information as the Secretary may require. The proposal shall include, at a minimum, a detailed description of—
 (1)the specific project for which the grant proposal is submitted, including the manner in which the grant will be used to develop, offer, improve, or provide a STEM education or career training program;
 (2)the extent to which the project will meet the STEM education or career training needs of workers in the area served by the eligible entity;
 (3)the extent to which the project will meet the needs of employers in the region for skilled workers in in-demand industry sectors and in-demand occupations, including high technology areas, nanotechnology, and advanced manufacturing;
 (4)the extent to which the project fits within any overall strategic plan developed by an eligible entity; and
 (5)any previous experience of the eligible entity in providing STEM education or career training programs, the absence of which shall not automatically disqualify an eligible institution from receiving a grant under this section.
				(d)Specifications of grants
 (1)DurationA grant shall be awarded under this section for a period of up to 36 months in duration. (2)Size of grantThe amount of a grant awarded under this subsection may not exceed $3,000,000 for an individual entity and $20,000,000 for a consortium.
				(e)Criteria for award
 (1)In generalGrants under this section shall be awarded based on— (A)a determination of the merits of the grant proposal submitted by the eligible entity to develop, offer, improve, or provide STEM education or career training programs to be made available to workers;
 (B)an assessment of the likely employment opportunities available in the region to individuals who complete a STEM education or career training program that the eligible entity proposes to develop, offer, improve, or provide;
 (C)an assessment of prior demand for STEM training programs by individuals eligible for training served by the eligible entity as well as availability and capacity of existing STEM training programs to meet future demand for STEM training programs; and
 (D)any additional criteria established by the Secretary of Labor. (2)PriorityThe Secretary of Labor shall give priority to eligible entities that—
 (A)include a partnership with a business or industry or sector partnership that— (i)pays a portion of the costs of such programs; or
 (ii)agrees to hire individuals who have completed a particular postsecondary degree, certificate, or credential resulting from the training program of the eligible entity;
 (B)enter into a partnership with a labor organization or labor-management training program that provides technical expertise for occupationally specific education necessary for a recognized postsecondary STEM credential leading to an occupation in an in-demand industry sector;
 (C)are focused on serving individuals with barriers to employment, particularly individuals who have been unemployed for 27 weeks or longer;
 (D)are community colleges serving areas with high unemployment rates, including rural areas; and (E)are eligible entities that include an institution of higher education eligible for assistance under title III or V of the Higher Education Act of 1965.
 (f)Use of fundsGrants awarded under this section shall be used for one or more of the following: (1)The development, offering, improvement, or provision of STEM academic programs or training programs that provide relevant job training for skilled occupations that will meet the needs of employers in in-demand industry sectors, which may include registered apprenticeship programs, on-the-job training programs, and programs that support employers in upgrading the skills of their workforce.
 (2)The development and implementation of policies and programs to expand opportunities for students to earn a recognized postsecondary STEM credential or degree in in-demand industry sectors and in-demand occupations, including by—
 (A)facilitating the transfer of academic credits between institutions of higher education, including the transfer of academic credits for courses in the same field of study;
 (B)expanding articulation agreements and policies that guarantee transfer between such institutions, including through common course numbering and general core curriculum; and
 (C)developing or enhancing student support services programs. (3)The creation of workforce programs that provide a sequence of education and occupational training that leads to a recognized postsecondary STEM credential or degree, including programs that—
 (A)blend basic skills and occupational training; (B)facilitate means of transitioning from noncredit occupational, basic skills, or developmental coursework to for-credit coursework within and across institutions;
 (C)build or enhance linkages including the development of dual enrollment programs and early college high schools between secondary education or adult education programs (including programs established under the Carl D. Perkins Career and Technical Education Act of 2006);
 (D)implement other innovative programs designed to increase the provision of training for students, including students who are veteran members of the National Guard or Reserves, to enter skilled occupations in in-demand industry sectors; and
 (E)support paid internships that will allow students to simultaneously earn credit for work-based learning and gain relevant employment experience in an in-demand industry sector or in-demand occupation, which shall include opportunities that transition individuals into employment.
 (4)The support of regional or national in-demand industry sectors to develop skills consortia that will identify pressing workforce needs and develop solutions such as—
 (A)standardizing industry certifications; (B)developing new training technologies; and
 (C)collaborating with industry employers to define and describe how specific skills lead to particular jobs and career opportunities.
 (g)Authorizations of appropriationsThere are authorized to be appropriated to the Secretary of Labor $100,000,000 for each of fiscal years 2017 through 2019 to carry out this section.
 (h)DefinitionsFor the purposes of this section: (1)The terms in-demand industry sector or occupation, local board, and State board have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)The term STEM means science, technology, education, and mathematics. 